                 Case 1:19-cv-08694-VM Document 55 Filed 07/20/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


   DONALD J. TRUMP,
                                   Plaintiff,

   - against -                                          Case No. 1:19-cv-08694 (VM)
                                                        VIA ECF
   CYRUS R. VANCE, JR., in his official capacity
   as District Attorney of the County of New
   York;                                                MOTION FOR ADMISSION
                                                        PRO HAC VICE
   and

   MAZARS USA, LLP,
                                   Defendants.




         Pursuant to Rule 1.3(c) of the Local Rules of the United States District Court for the Southern

District of New York, I, Sarah Walsh, hereby move this Court for an Order for admission to practice pro

hac vice to appear as counsel for Defendant Vance in the above-captioned action.

         I am in good standing of the bar of New York State. There are no pending disciplinary

proceedings against me in any state or federal court.




Dated: July 20, 2020                                    Respectfully submitted,

                                                        /s/Sarah Walsh
                                                        Sarah Walsh
                                                        Assistant District Attorney
                                                        New York County District Attorney’s Office
                                                        80 Centre Street
                                                        New York, NY 10013
                                                        (212) 335-4378
                                                        WalshS@dany.nyc.gov
                   Case 1:19-cv-08694-VM Document 55 Filed 07/20/20 Page 2 of 4




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK



     DONALD J. TRUMP,
                                    Plaintiff,

     - against -                                         Case No. 1:19-cv-08694 (VM)
                                                         VIA ECF
     CYRUS R. VANCE, JR., in his official capacity
     as District Attorney of the County of New
     York;                                               DECLARATION OF
                                                         SARAH WALSH
     and

     MAZARS USA, LLP,
                                    Defendants.




I, Sarah Walsh, declare that:

     1. I am an attorney at the New York County District Attorney’s Office. Cyrus R. Vance, Jr., in his
        official capacity as District Attorney of the County of New York, is listed as a Defendant in the
        above captioned action. I am over the age of eighteen and am under no mental disability or
        impairment.
     2. I have never been convicted of a felony.
     3. I have never been censured, suspended, disbarred, or denied admission or readmission by any
        court.
     4. There are no pending disciplinary proceedings against me in any state or federal court.

 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and correct.

 Executed on July 20, 2020

                                                        /s/ Sarah Walsh
                                                        Sarah Walsh
                                                        Assistant District Attorney
                                                        New York County District Attorney’s Office
                                                        80 Centre Street
                                                        New York, NY 10013
                                                        (212) 335-4378
                                                        WalshS@dany.nyc.gov
Case 1:19-cv-08694-VM Document 55 Filed 07/20/20 Page 3 of 4
                Case 1:19-cv-08694-VM Document 55 Filed 07/20/20 Page 4 of 4

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



  DONALD J. TRUMP,
                                 Plaintiff,

  - against -                                           Case No. 1:19-cv-08694 (VM)
                                                        VIA ECF
  CYRUS R. VANCE, JR., in his official capacity
  as District Attorney of the County of New
  York;                                                 ORDER FOR ADMISSION PRO HAC
                                                        VICE
  and

  MAZARS USA, LLP,
                                 Defendants.



         The motion of Sarah Walsh for admission to practice pro hac vice in the above captioned

 action is granted.

         Applicant has declared that she is a member in good standing of the bar of the State of

 New York; and that her contact information is as follows:

           Sarah Walsh
           New York County District Attorney’s Office
           80 Centre Street, New York, NY 10013
           (212) 335-4378
           WalshS@dany.nyc.gov
        Applicant having requested admission pro hac vice to appear for all purposes as counsel for

Defendant in the above entitled action;

        IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.




 Dated: __________________                              ______________________________
                                                        United States District Judge
